Citation Nr: 1620226	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  14-20 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 30 percent for peripheral neuropathy of the right upper extremity associated with diabetes mellitus. 

3.  Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the left upper extremity associated with diabetes mellitus.

4.  Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity associated with diabetes mellitus.

5.  Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity associated with diabetes mellitus.

6.  Entitlement to a compensable evaluation for residuals of a left eye injury.

7.  Entitlement to an effective date earlier than February 2, 2012, for an award of a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1969 to October 1970.  For his service, he was awarded the Combat Infantryman Badge, among others.  

This appeal is before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi and an April 2012 rating decision of the RO in St. Petersburg, Florida.  

In May 2014, the Veteran requested a hearing before the Board sitting in St. Petersburg, Florida.  The Veteran, however, withdrew this request in a November 2015 letter.  

The issues of entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity, entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity, and entitlement to an effective date earlier than February 2, 2012, for an award of TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  PTSD is not productive of total occupational and social impairment.

2.  Peripheral neuropathy of the right upper extremity is not productive of complete or severe incomplete paralysis of the median nerve.

3.  Peripheral neuropathy of the left upper extremity is not productive of complete or severe incomplete paralysis of the median nerve.

4.  Residuals of a left eye injury are productive of a single painful scar, but are not productive of disfigurement, impairment of corrected vision, or incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an evaluation in excess of 30 percent for peripheral neuropathy of the right upper extremity associated with diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 8615 (2015).

3.  The criteria for an evaluation in excess of 20 percent for peripheral neuropathy of the left upper extremity associated with diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 8615 (2015).

4.  The criteria for an evaluation of 10 percent for residuals of a left eye injury, but not in excess thereof, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 7804 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  In the present case, required notice was provided by letters dated February 2011, March 2012, and August 2012. 

As to VA's duty to assist, all necessary development has been accomplished.  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided VA examinations of his peripheral neuropathy and left eye disability in March 2011 and of his mental health disabilities in March 2012.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  


Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

PTSD

The Veteran claims an initial evaluation in excess of 70 percent for PTSD.  

Diagnostic Code 9411 of 38 C.F.R. § 4.130 specifically addresses PTSD; however, all psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, the Veteran's current 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  The next higher rating is the total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.), p. 32.).  Scores ranging from 61-70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally good functionality with meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

The Veteran underwent a VA examination in March 2012.  He reported longstanding nightmares, flashbacks, avoidance, and isolation.  He was in a current relationship with a woman with grown children.  Noted symptoms on examination included depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and inability to establish and maintain effective relationships.  The examiner diagnosed PTSD due to in-service stressors and mood disorder with depression secondary to service-connected medical problems.  It was impossible for the examiner to differentiate symptoms from the Veteran's separate diagnoses because symptoms were interactive and mutually aggravating.  The examiner assigned a GAF score of 50 and found that the Veteran's disabilities were productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

VA treatment records reflect that in December 2012 the Veteran was diagnosed with PTSD and depression and assigned a GAF score of 55.  He reported irritability, feeling on edge, and daily nightmares.  He reported that as long as the woman he lived with stayed out of his way when he was not feeling well, everything was okay between them.  His diagnosis and GAF score remained the same in May 2013.  He reported feeling better when withdrawn, but also felt better when travelling with his girlfriend to visit his daughter.  The trips helped him clear his mind and feel at peace.  He denied hopelessness, helplessness, or irritability.  In July 2013, he reported an increase in hopelessness and irritability.  He subsequently reported another decrease in irritability, hopelessness, and helplessness in August 2013, when he also reported adequate sleep and infrequent nightmares.  In November 2013 he reported good motivation, having been working on his garden and fixing things around the house, though he admitted to continued difficulty with hyperarousal symptoms.  In January 2014 he reported a newfound feeling of calm as unfamiliar after feeling tense for so many years.

The Board finds that an evaluation in excess of 70 percent is not warranted.  The Veteran's current 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood.  A higher rating of 100 percent is available for total occupational and social impairment.  The Board finds no evidence of such severe level of impairment.  The Veteran has reported symptoms of irritability, avoidance, and nightmares.  Neither his treating psychiatrists nor the VA examiner, however, have ever assigned a GAF score lower than 50, which, while indicative of serious symptoms, does not reflect total impairment.  In therapy, the Veteran has continuously described functional relationships with family members, which indicates that his social impairment is not total.  Moreover, his ability to take part in gardening and fixes around the house indicates that, regardless of whether he is practically employable, he is not totally occupationally impaired.  His treatment records indicate symptoms which are controllable, and there is no indication that he has required hospitalization or been seen as at risk for suicide.  He is fully able to take part in the activities of daily living.  There are no symptoms evident in the record severe enough to warrant a rating for total occupational and social impairment, and a higher rating is therefore denied.

Peripheral Neuropathy in the Upper Extremities

The Veteran claims increased ratings for peripheral neuropathy of the upper extremities associated with his service-connected diabetes mellitus.  Specifically, he seeks a rating in excess of 30 percent for his right upper extremity and 20 percent for his left upper extremity.

The Veteran's upper extremity neuropathy is currently rated as neuritis of the median nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8615.  Under this code, the Veteran's current ratings of 30 percent in the major extremity and 20 percent in the minor extremity are warranted for moderate incomplete paralysis.  Higher ratings of 50 percent in the major extremity and 40 percent in the minor extremity are warranted for severe incomplete paralysis.  Maximum ratings of 70 percent in the major extremity and 60 percent in the minor extremity are warranted for complete paralysis.  Neuritis is characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating.  Complete paralysis of the median nerve is characterized by the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand; pronation incomplete and defective, absence of flexion of the index finger and feeble flexion of the middle finger, inability to make a fist, index and middle fingers remaining extended; inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb at right angles to the palm; flexion of the wrist weakened; and pain with trophic disturbances.

The Veteran underwent a VA examination in March 2011 for peripheral neuropathy of the bilateral lower extremities, at which time he also reported decreased strength and sensation in his upper extremities.  On physical examination, reflexes and position sense were normal but vibration, pain/pinprick, and light touch sensations were decreased in the arms.  The Veteran displayed active movement against some resistance but not against full resistance in the flexion and extension of the bilateral elbows and wrists, in the flexion and abduction of the bilateral fingers, and in bilateral thumb opposition.  Muscle tone was normal with no atrophy.  No joint function was affected by the nerve disorder.  The examiner diagnosed peripheral neuropathy of the bilateral upper extremities associated with diabetes mellitus, manifested by nerve dysfunction, neuritis, and neuralgia, but not by paralysis.

The Veteran has submitted a March 2012 examination report from a private examiner to evaluate his diabetes mellitus.  The examiner noted that the Veteran suffered numbness in his upper extremities, and diagnosed peripheral neuropathy of the upper extremities of moderate severity.

The Board finds that increased ratings for peripheral neuropathy of the upper extremities are not warranted.  Current ratings of 30 percent in the major extremity and 20 percent in the minor extremity are warranted for neuritis manifesting as moderate incomplete paralysis of the median nerve.  Higher ratings are available for complete or severe incomplete paralysis.  The Board finds no evidence of such manifestations.  The VA examiner found no paralysis whatsoever, and the Veteran's own private examiner evaluated his symptoms as moderate and not severe.  As there is no evidence of complete or severe incomplete paralysis of the median nerve, increased ratings for peripheral neuropathy are denied.  


Left Eye Residuals

The Veteran claims a compensable rating for residuals of his left eye injury.

The Veteran's eye injury is rated under 38 C.F.R. § 4.79, Diagnostic Code 6009, which directs that residuals be evaluated on the basis of either incapacitating episodes or visual impairment, whichever results in a higher evaluation.  Generally, visual acuity is evaluated on the basis of corrected distance vision.  38 C.F.R. § 4.76.

Unstable or painful scars are rated under 38 C.F.R. § 4.118, Diagnostic Code 7804.  One or two scars that are unstable or painful warrant a 10 percent rating; three or four scars that are unstable or painful warrant a 20 percent rating; and five or more scars that are unstable or painful warrant a 30 percent rating.  If one or more scars are both painful and unstable, 10 percent is to be added to the total rating.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Separate additional evaluations are available for painful or unstable scars which also cause disfigurement.  

The Veteran underwent a VA examination in March 2011.  He reported a burning sensation in his left eye.  The examiner noted a diagonal corneal scar, 4 millimeters in length and one half millimeter in width.  It did not cross the visual axis.  There were no reported incapacitating episodes.  Bilateral corrected distance vision was 20/20.  He was diagnosed with a corneal scar of the left eye with dry eye symptoms, with an associated burning sensation.  

VA treatment records reflect that in November 2013 he was instructed to continue to use artificial tears to prevent irritation to his corneal scar.  Bilateral corrected distance vision remained 20/20.

The Board finds that a compensable evaluation under Diagnostic Code 6009 is not warranted for the Veteran's left eye residuals.  Under this code, compensable ratings are available for impaired corrected distance vision or incapacitating episodes, and there is no evidence in the record of any such manifestations.  

There is, however, evidence of a painful scar of the cornea.  The VA examiner noted that the scar on the Veteran's cornea was associated with a burning sensation, and his VA treating physician instructed that artificial tears should be used to deal with the irritation associated with his scar.  A single painful scar warrants a 10 percent rating under Diagnostic Code 7804.  There is no evidence of the scar being unstable, nor is there any evidence of additional scars, so ratings in excess of 10 percent are not warranted.  The Board notes that there is no evidence of disfigurement, so a separate rating under 38 C.F.R. § 4.118, Diagnostic Code 7800 is not warranted.

Extraschedular Consideration

The Board has considered whether an "extraschedular evaluation" is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided; that is, a rating above and beyond what the rating schedule provides.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected PTSD, including irritability, nightmares, avoidance, feelings of helplessness and hopelessness, depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and inability to establish and maintain effective relationships, are specifically contemplated by the schedular rating criteria.  Likewise, the moderate neuritis symptoms evidenced in the Veteran's peripheral neuropathy examination records are the exact criteria contemplated by the schedular rating criteria.  Finally, the pain and burning sensation caused by the corneal scar of the left eye is explicitly contemplated by the schedular rating criteria for painful scars.  For these reasons, no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his PTSD, peripheral neuropathy, and left eye residuals are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).



ORDER

An initial evaluation in excess of 70 percent for PTSD is denied.

An evaluation in excess of 30 percent for peripheral neuropathy of the right upper extremity associated with diabetes mellitus is denied.

An evaluation in excess of 20 percent for peripheral neuropathy of the left upper extremity associated with diabetes mellitus is denied.

An evaluation of 10 percent for residuals of a left eye injury, but not in excess thereof, is granted, subject to the laws and regulations governing the payment of VA benefits.


REMAND

The Veteran's claims for increased evaluations for peripheral neuropathy in each of his lower extremities were denied in an August 2011 rating decision.  The Veteran's March 2012 notice of disagreement explicitly disagreed with the ratings assigned for peripheral neuropathy in both the upper and lower extremities.  In a May 2012 statement, the Veteran's representative again stated that the assigned ratings for peripheral neuropathy of the lower extremities were being appealed.  The ratings at issue were increased to 20 percent in a March 2014 rating decision, but there is no indication in the record that these increased fully satisfied the Veteran's disagreement.  Indeed, in a May 2014 statement, the Veteran's representative again noted that increased ratings for the lower extremities were sought.  The RO has not as of yet provided a statement of the case with respect to these issues.

The Board therefore finds that the Veteran's disagreements have not been satisfied.  The receipt of the notice of disagreement vests jurisdiction with the Board for purposes of ensuring that a statement of the case is prepared on these issues.  Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claims to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, the Board finds that further development is necessary to determine whether the Veteran is entitled to an earlier effective date for his TDIU.  The Veteran's current effective date is the effective date for his award of service connection for PTSD.  The question subject to this appeal is whether the Veteran was entitled to a TDIU for his physical service-connected disabilities prior to the date of his PTSD claim.  

The March 2011 VA examiner did not opine on the effects of the Veteran's diabetes on his usual occupation and resulting work problems, instead remarking only that the Veteran was retired.  The Veteran has supplied a March 2012 private opinion, but this opinion is dated after his current TDIU effective date.  The opinion indicates that diabetes mellitus made it unable for the Veteran to work.  No rationale was provided.  On remand, the Board therefore directs that the March 2011 examiner be requested to provide an opinion as to whether the Veteran's diabetes and associated neuropathy rendered him unemployable/unable to secure and follow a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

1.  Provide a statement of the case to the Veteran and his representative regarding the issues of entitlement to evaluations in excess of 20 percent for peripheral neuropathy of the bilateral lower extremities.  If, and only if, the Veteran perfects the appeal to these issues, they must be returned to the Board for appellate review.

2.  Refer the Veteran's claims file to the March 2011 VA examiner for an opinion regarding the Veteran's claim for an earlier effective date for TDIU, if that examiner is available.  Otherwise, refer to another examiner.  

Following a review of the claims file, the examiner should offer an opinion as to whether the Veteran's diabetes and associated neuropathy rendered him unemployable/unable to secure and follow a substantially gainful occupation, prior to February 2, 2012.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal for an effective date earlier than February 2, 2012, for an award of a TDIU.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


